ORDER

PER CURIAM.
AND NOW, this 10th day of July, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
[Whether] [i]n a prosecution for possession of a firearm by a person not permitted to possess one, the prosecution should no longer be permitted to introduce the record of the disqualifying criminal conviction when the defendant is willing to stipulate that he is within the class of persons prohibited from possessing firearms.
In answering this question, the parties are directed to address whether Pennsylvania should follow Old Chief v. United States, 519 U.S. 172, 117 S.Ct. 644, 136 L.Ed.2d 574 (1997), and overrule Commonwealth v. Stanley, 498 Pa. 326, 446 A.2d 583 (1982).